         Case 1:17-cv-09268-VEC-RWL Document 268
                                             267 Filed 02/17/21 Page 1 of 1


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                600 FIFTH AVENUE AT ROCKEFELLER CENTER               EMMA L. FREEMAN
                                                      10TH FLOOR
JONATHAN S. ABADY                                                                              DAVID BERMAN
                                              NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                  HARVEY PRAGER
ILANN M. MAAZEL                                                                              SCOUT KATOVICH
                                                 TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                           MARISSA BENAVIDES
                                                 FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                           NICK BOURLAND
                                                  www.ecbawm.com
O. ANDREW F. WILSON                                                                        ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                           ANANDA BURRA
DEBRA L. GREENBERGER                                                                             MAX SELVER
ZOE SALZMAN
                          USDC SDNY                                                           VIVAKE PRASAD
SAM SHAPIRO               DOCUMENT                                                              NOEL R. LEÓN
                          ELECTRONICALLY FILED
                          DOC #:
                          DATE FILED: 2/17/2021
                                                              February 17, 2021

   By ECF


                                                                MEMO ENDORSED
   The Honorable Valerie E. Caproni
   United States District Judge
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, NY 10007

                    Re:     Conti v. Doe, No. 17-CV-9268

   Your Honor:

                  This firm represents Defendant John Doe in the above-referenced matter. We
   write to respectfully request leave to file a 35-page Memorandum of Law in further support of
   Defendant’s Motion for Summary Judgment and in opposition to Plaintiff’s Motion for Summary
   Judgment. Plaintiff’s counsel Peter B. Schalk does not object to this request.

                   The additional pages are necessary to fully analyze the wide range of issues raised
   by the parties on these cross-motions for summary judgment.

                    We thank the Court for its consideration.


Application GRANTED.                                          Respectfully submitted,
                                                                     /s/
SO ORDERED.                                                   Andrew G. Celli, Jr.
                                                              Katherine Rosenfeld
                                                              Samuel Shapiro
                                  2/17/2021                   Nick Bourland

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
